Citation Nr: 1327556	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  08-32 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to basic eligibility for nonservice-connected pension benefits.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and/or paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Appellant had active service from September 13, 1972 to November 1, 1972.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In January 2011, these matters were remanded for further development.

A review of the Virtual VA paperless claims processing system reveals no additional documents, other than the Appellant's Brief, pertinent to the present appeal.


FINDINGS OF FACT

1.  The Appellant's period of service was from September 13, 1972, to November 1, 1972, a period less than 90 days during a wartime period.

2.  The Appellant is not shown to have been discharged from service as a result of a disability that was incurred during service.

3.  The evidence does not demonstrate that the Appellant's currently diagnosed psychiatric disability to include bipolar disorder and/or paranoid schizophrenia is a result of a disease or injury incurred during his active military service.


CONCLUSIONS OF LAW

1.  The criteria for nonservice-connected pension have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.16, 3.203 (2012).

2.  An acquired psychiatric disorder, to include paranoid schizophrenia and/or bipolar disorder was not incurred in or aggravated by active military service; nor may it be presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Nonservice-connected pension

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  The United States Court of Appeals for Veterans Claims (Court) has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  General due process concerns have been satisfied in connection with this appeal; the Appellant has been accorded ample opportunity to present evidence and argument in support of his appeal, and further discussion of the VCAA is not required.  See 38 C.F.R. § 3.103 (2012); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Acquired psychiatric disability

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice,  followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Prior to the initial adjudication of this matter, the Appellant was sent a letter in August 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Appellant of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, to include the Appellant's Virtual VA electronic file, contains the Appellant's post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Appellant's claim.  

Additionally, pursuant to the January 2011 Board remand, the Appellant was afforded a VA examination in December 2011.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Appellant's pertinent medical history, his lay assertions and current complaints, and because it describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

For the above reasons, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist the Appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the January 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

The Board directed the AMC/RO obtain the Appellant's complete personnel file and to afford the Appellant a VA examination and opinion to ascertain the etiology of his current psychiatric disability.  Upon remand, the Appellant' personnel file was obtained, and as noted, the Appellant underwent a VA examination in December 2011.  Thereafter, the AMC/RO readjudicated the matter in a December 2011 supplemental statement of the case, as directed by the Board. 

For the above reasons, the Board finds that there was substantial compliance with the January 2011 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.

Analysis

Nonservice-connected pension

Pension is provided for a veteran with honorable active military service of 90 days or more during a period of war, or discharge or release from service during a period of war for a service-connected disability, who is permanently and totally disabled from nonservice-connected disability not the result of that veteran's willful misconduct and who meets certain annual income limitation requirements.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a) (3).

The Appellant's service personnel records reflect that he had active service from September 13, 1972 to November 1, 1972.  VA's defined periods of war are listed in 38 C.F.R. § 3.2.  For veterans who did not serve in the Republic of Vietnam, the Vietnam wartime period is considered to begin on August 5, 1964 and end on May 7, 1975.  The constitutionality of this eligibility requirement has been upheld.  Fisher v. West, 11 Vet. App. 121, 123-24 (1998).

The Appellant's period of active military service, falls within Vietnam War wartime period.  38 C.F.R. § 3.2 (f).  

The Appellant asserts that pension is warranted because he was discharged from service for a psychiatric disability.  His service personnel records reflect that he was separated from service essentially based on unsuitability, not due to any disability.  To that end, eligibility for the his period of service does not exist.  Although his period of service occurred during a wartime period, his 19 days of service during that period are less than the required minimum 90 days required by 38 U.S.C.A. § 1521(a), (j) and 38 C.F.R. § 3.3(a) (3).  

Having determined that the Appellant's period of service during a wartime period totaled less than 90 days in duration, and that he was not separated from his wartime period of active duty service on the basis of a service-connected disability, the Board concludes that the criteria for eligibility for nonservice-connected pension have not been met, and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  While sympathetic to the Appellant's physical and financial concerns as expressed in various statements in support of his appeal, and as documented in the post-service treatment records associated with the claims file, the Board is also without legal authority to grant entitlement to nonservice-connected pension on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Acquired psychiatric disability

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 
For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for a chronic disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309.  Psychosis is listed among the chronic diseases.  In this case, the Appellant does not have 90 days of active service, and this presumption does not apply.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Appellant contends that he currently has a psychiatric disability that is the result of his time during active duty service.  He has not indicated any specific event or experience that he claims caused his current psychiatric disorder.

The Board initially notes that on the May 1972 enlistment report of medical history, the Appellant reported a history of depression or excessive worry.  He indicated that he received no treatment (i.e., medications).  Psychiatric clinical evaluation was normal.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In this case, the Appellant reported a pre-existing history of depression and/or excessive worry.  The Board notes, however, the Appellant has indicated in subsequent post-service statements that he did not have a psychiatric disability prior to service, and that such disability incurred in service.  Additionally, psychiatric clinical evaluation during enlistment examination was normal.  The Board noted that the Appellant claims to have experienced depression prior to his entry into service.  As will be discussed below, the Appellant is not competent to make such a diagnosis.   

Given that the May 1972 enlistment examiner did not find a psychiatric disability and that the Appellant has stated that he had no history of a psychiatric disability prior to service, and giving the Appellant the benefit of the doubt, the Board finds that the Appellant should be presumed to have been in sound condition in regards to his mental health.

The Board notes that the Appellant has a current diagnosis of bipolar disorder with psychotic features.  See 2008 private treatment records and VA Examination Report, December 16, 2011.  Moreover, private treatment records beginning in 1993, associated with a Social Security Administration determination show treatment for paranoid schizophrenia.  Thus, element (1) under Shedden has been satisfied.  See Shedden, supra.

The Appellant's service treatment recpords show that upon entry into military service, the Appellant's psychiatric state was considered normal.  The Appellant was not seen during service for any complaints of or treatment for a psychiatric disability.  Service personnel records document that the Appellant was counseled several times for his lack of motivation and unsatisfactory performance.  See September 20, 1972 to October 5, 1972 Basic Training Records.

Upon separation from active duty service, the Appellant's psychiatric state was again noted as normal and he reported experiencing: depression or excessive worry.  See Report of Medical History, October 18, 1972.  When examined, it was noted that Appellant's statements and history and it was determined that the Appellant had not experienced a significant illness or injury.  At the time, the Appellant denied a history of psychosis.  He was cleared medically for separation from service.

Durin the Appellant's short time on active duty, he was not diagnosed with a psychiatric disorder.  Further, the evidence contains no indication that he was treated for or diagnosed with a psychiatric disorder, specifically paranoid schizophrenia, during his first post-service year and, as noted, he did not serve on active duty at least 90 days and he is not afforded the presumption set forth under 38 C.F.R. §§ 3.307, 3.309 (2012).  

The Appellant makes the argument that although he was diagnosed depression in service, he believes that this was a misdiagnosis.  He claims that his symptoms of paranoid schizophrenia began in service.  (See Appellant's statement of March 2009).  Based upon his claims, VA provided an examination to determine the etiology of his current psychiatric problem.  By granting the Appellant the benefit of the doubt regarding his troubles in service, the Board finds that the second element under Shedden has been met.  

Turning to crucial Shedden element (3), nexus, the Board notes that the only medical opinion that addresses this issue is against a finding that the Appellant's current psychiatric disability was related to service.  Notably, the Appellant was provided a VA compensation examination in December 2011.  During the examination, the Appellant reported that he had no history of depression or mental health treatment prior to joining the military.  He reported that his post-military history included receiving a degree from Oklahoma State Tech in 1976 with a 3.0 GPA in Instrumentation Technology.  He reported that he worked in 3 or 4 jobs in this field was laid off from each job, not fired.  The Appellant reported that the longest job was 5 years.  He reported several other forms of employment, and had no interpersonal problems with people at any of his jobs.  The Appellant reported that his first mental health treatment was around 1977 as an inpatient for about 6 months.  The Appellant reported that he was unable to sleep the night before the December 2011 examination.  

Mental status evaluation revealed depressed mood, suspiciousness, chronic sleep impairment, impaired judgment, difficulty in adapting to stressful circumstances, persistent delusions or hallucinations.  The examiner noted the Appellant's prior diagnoses of schizoaffective disorder, paranoid schizophrenia, and bipolar.  The examiner opined that based on his review of the claims file and the Appellant's interview, it was less likely than not that the current psychiatric disability was casually or etiologically related to the Appellant's military service, to include the claimed depression during service.  The examiner based the opinion on a review of the service treatment records and the post-service medical record as well as the Veteran's statements.  He examined the military and post-military behavioral history.  He remarked that the Appellant was able to successfully obtain a degree, work without ever being fired, and did not experience any interpersonal problems on any of the jobs.  The Board finds that this examination in adequate for its review because the examiner considered and based his opinion after review of the Appellant's statements and the evidence of record.    See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that an adequate VA examination must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

The Appellant himself believes that his psychiatric disorder is either  or existed prior to service and was aggravated during service.  The Board notes, however, as a lay person he is generally not credible to address the cause of his disability.  To the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Appellant is not competent to address.

Alternately, the final requirement of service connection can be satisfied through a showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  The Court has held that a lay person is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

As noted, the medical evidence of record shows treatment for psychiatric disability dating back to 1993, over twenty years after separation.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the absence of contemporaneous medical evidence does not in itself preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, the Appellant's own statements that his lay-observable symptomatology has been continuous can overcome an absence of medical evidence showing such continuity. In this case, the Appellant is competent to report his psychiatric symptoms.  The Board notes, however, to the extent that he seeks to establish by his statements that he has had continuity of symptoms since service, the Board finds this allegation not credible.  Indeed, the separation examination showed normal findings.  Moreover, he did not file a claim for a psychiatric disability until 2008, over thirty years after separation.  

Had he been experiencing psychiatric symptoms dating back to service, it is reasonable to expect that he would have raised a claim much sooner.  Due to this significant gap in time before the claim was raised, his statements to the effect that his psychiatric symptoms have been continuous dating back to service are not persuasive and he is not deemed credible on this point.  Thus, continuity of symptomatology has not been shown by either the clinical or lay evidence of record and therefore it cannot serve as a basis for a grant for service connection.

Considering all of the evidence of record, the Board finds that the preponderance of the evidence does not support service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5107(b) (2012).  The Appellant's claim is denied.


ORDER

Basic eligibility to nonservice-connected pension is denied.

Service connection for an acquired psychiatric disorder, to include bipolar disorder and/or paranoid schizophrenia is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


